Case 20-12128-BFK          Doc 25   Filed 11/17/20 Entered 11/17/20 17:14:39           Desc Main
                                    Document     Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION


    MELISSA G. KRUMBEIN                            )
                                                           Chapter 7
                                                   )
                       Debtor                      )       Case: 1:20-BK-12128-BFK


    OPPOSITION TO MOTION TO EXTEND TIME TO OBJECT TO DISCHARGE

        Comes now your respondent, by counsel, and respectfully represents as follows:

        John P. Fitzgerald , III, Acting US Trustee, has moved for an extension of time to object

to the discharge of the debtor.

        1.      This court has jurisdiction pursuant to 28 U.S.C. § 1334 and this is a core

                proceeding pursuant to 28 U.S.C. § 157. Venue is properly laid in this district

                pursuant to 28 U.S.C. § 1391(b) and (c).

        2.      The debtor commenced this action by filing a Chapter 7 voluntary petition on

                September 22, 2020.

        3.      H. Jason Gold was appointed the Chapter 7 Panel Trustee. The meeting of

                creditors was scheduled and held on October 19, 2020. At that time, the debtor

                appeared, with counsel, and answered all questions the Chapter 7 trustee or

                anyone else asked. All documents requested were timely delivered prior to the

                hearing.     The existing deadline to file an objection or motion to dismiss is

                December 18, 2020.

        4.      The debtor filed a statement of financial affairs and schedules on October 6.

                These were signed under penalty of perjury.
Robert R. Weed, Esq. VSB#24646
Law Offices of Robert Weed
13800 Coppermine Rd.
Herndon,. VA 20171
703-335-7793

Counsel for Melissa G. Krumbein
Case 20-12128-BFK       Doc 25    Filed 11/17/20 Entered 11/17/20 17:14:39             Desc Main
                                  Document     Page 2 of 4



       5.     The debtor’s schedules indicate that her debts are primarily non-consumer,

              business debts, and that as a result, she need not file a Means Test. The schedules

              also show that as of the date of the petition she was living in Northern Virginia.

       6.     Fed.R.Bankr.Proc. 4004(b) provides that the time for filing of a complaint

              objecting to discharge may be extended. Rule 1017(e) provides for a similar

              motion for extend the time to file a motion to dismiss may also be extended.

       7.     The US Trustee has requested additional time, until MARCH 18, an additional 90

              days, to investigate the circumstances of the debtor.

       8.     The US Trustee has also filed a motion for examination under Rule 2004 with

              request for documents.      The debtor, by counsel, has provided most of the

              documents requested and has sought clarification on what remains The debtor has

              made herself available for a 2004 exam in December.

       9.     Extension of time should be granted absent a showing of bad faith.

       10.    The US Trustee’s request is excessive based on the totality of the circumstances,

              and the time should be extended to January 29, 2021, approximately 45 days past

              the current deadline. There is no reason that the US Trustee cannot review

              documents, ask any necessary question and draft any appropriate motion by the

              end of January.

WHEREFORE, your respondent respectfully request that the extension be granted through

January 29, 2021.




2
Case 20-12128-BFK       Doc 25    Filed 11/17/20 Entered 11/17/20 17:14:39           Desc Main
                                  Document     Page 3 of 4




                                            Melissa G. Krumbein

                                            /s/ Robert R. Weed, Esq.
                                            VSB 24646
                                            Law Offices of Robert Weed
                                            13800 Coppermine Rd.
                                            Herndon, VA 20171
                                            Robertweedlaw@yahoo.com

                                        Certificate of Service

       I certify that I served the this Answer, by electronic means through the ECF system on
Kristen Eustis, attorney for the US Trustee, on this November 17, 2020.

                                            _______/s/Robert R Weed___




3
Case 20-12128-BFK       Doc 25    Filed 11/17/20 Entered 11/17/20 17:14:39           Desc Main
                                  Document     Page 4 of 4



                                   CERTIFICATE OF SERVICE

       I certify that I served a copy of the foregoing on Kristen S. Eustis, Esq, Trial Attorney
Office of the US Trustee and H. Jason Gold, Chapter 7 Trustee, this 17 November 2020 by ECF.


                                            /s/ Robert R. Weed, Esq.
                                                   Counsel




4
